McCay, J.
Held, that plaintiffs were not injured by the failure of the Marshal to pay the money due, over to them ; that the United States still owed them ; that their claim for fees was against the United States, and was not discharged by a payment to the Marshal; that the ' Government should pay the deputies, then sue and recover on the Marshal’s bond, any sums that might be due the Government, by reason of the Marshals failure to pay over the fees due said deputies.
The court passed the following order in each of the three cases:“That the demurrer be sustained, on the ground that plaintiffs have no right of action against the United .States Marshal, and the sureties on his bond, their claim being against the United States; wherefore it is ordered that this case be dismissed, etc, etc.”